DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 12/28/2021. This action is made Final.
B.	Claims 1 and 4-9 remain pending.



Claim Rejections - 35 USC § 112

1a.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1b.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1c.	Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Starting on page 2 and lasting till page 4 of the specification under the title “Disclosure of the invention” is a copy of the claim language currently submitted with no further explanation on how one of ordinary skill in the art would enable the claimed invention. Pages 4 through 5 which makes up the remainder of the specification is titled “Detailed Disclosure of Particular Embodiments” which describes phases 2-10 which does not describe how one of ordinary skill in the art would enable the claimed claim language but instead only lists the various claims submitted. For example, take claim 1 the functional step of “cataloguing” on line 5, is not described within the specification outside of just listing what the claim states. The specification does not describe what the cataloguing function is, how the it is done or implemented only the mention that there exists a cataloguing the various possible failure modes of the product. The following functional steps of claim 1 “determining”, “identifying”, “quantifying” and “estimating” each follow the same fault from the disclosure and provides insufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Examiner notes that there is not output or conclusion to the Applicants disclosure, such as a user interface that would display the results of a product failure forecast as hinted at by the claim language.

2164.01 Test of Enablement [R-08.2012]
Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Examiner notes: The disclosure fails the following undue Experimentation Factors.
 (E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Thus the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 102
2a.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2b.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2c.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zyglowicz, Steven Thomas et al. (US Pub. 2014/0365191 A1), herein referred to as “Zyglowicz”.


As for claim 1, Zyglowicz teaches. A method for predicting behavior of a product, composed of multiple separate sub-assemblies, each having its own specific life cycle and degradation kinetics, with respect to potential failures thereof, comprising: 

cataloguing various possible failure modes of each sub-assembly the product (par. 29 identifying subsets of industrial assets), 

determining possible degradation modes for each sub-assembly of of the product under  conditions of use that are liable to contribute to each catalogued failure mode of each sub-assembly said product (par.29-30 training a model to refer to the performance of a part based upon analysis of said part wherein the model is there referred to a health profile, utilizing one or more health profiles and/or one or more models to forecast one or more parts in an industrial setting to develop a maintenance schedule for parts within industrial setting), 

determining the degradation kinetics of each sub-assembly of the product, as a function of the conditions of use and environmental conditions for each degradation mode of each sub-assembly of the product, identifying the possible effects of each of the degradation modes determined on the failure modes each sub-assembly of the product  (par. 32 determining class of industrial assets is divided into one or more subsets/kinetics of degradation of each part of the product, such as voltage class, operating environment, manufacturer, output production, loading capacity, age, etc.), 


 quantifying, with a calculation unit, the identified possible effects of each of the degradation modes determined on the failure modes each sub-assembly of the product, calculating, with the calculation unit, a rate of occurrence of each catalogued failure mode, for each of the degradation modes determined (par.31-32 the models used by the AI include criteria used to sub-divide the class of industrial assets based upon difference between forecasts within health profiles and actual historical events of the assets), 

evaluating an evolution law for the rate of occurrence of each catalogued failure mode, for the quantified possible effects for each of the degradation modes determined (par.32-33 division is occurring after development of one or more models and/or is independent or occurs before generating models and health profiles; thus it is open ended as to monitor occurrence of health to build upon the model from the ground up or feed the AI learning with a pre-populated data set to generate a new model and health profile based upon pre-populated data set(s)),

estimating, with said calculation unit, a value of a failure rate as a function of the environmental conditions and of the degradation level for each of the failure modes of each sub-assembly the product based on the evaluated evolution law (par. 34-35 estimating/forecasting  the products expectancy, such as before maintenance is required updated based upon historical events that happen to the assets and the models and profiles are then updated to be used in further assessments of other assets in the divisions), 

determining, for each degradation mode, a rate of contribution to each failure mode of the product based on the determined degradation Kinetics in the failure rate associated with the catalogued failure modes of the product (par. 29-30 describes process of training a model to refer to the performance of a part based upon analysis of said part wherein the model is there referred to a health profile (wherein health profile consists of contextual data about the device), utilizing one or more health profiles and/or one or more models to forecast one or more parts in an industrial setting to develop a maintenance schedule for parts within industrial setting (further paragraphs go into more depth of how forecasting is achieved and the what information is contained within the health profile and how it is determined. Then further in par.45-46 degradation mode with rate of contribution to each is updated through the model based upon recorded historic data about industrial assets which will be updated through health profile to forecast points of failures within a product, such as “O-Ring” needs replaced after 8 months of specific use within specific conditions (temperatures, run time, etc..).

determining a  rate of degradation of each sub-assembly based on the determined degradation kinetics of each degradation mode of each sub-assembly in the failure rate associated with the catalogued failure modes of the product par 32 the class of industrial assets is determined which is then divided into one or more subsets/kinetics of degradation of each part of the product, examples include a voltage class, operating environment, manufacturer, output production, loading capacity, age, etc. These sub-assembly parts of the device are used to pin point the failure of a device to provide a more accurate forecast of said device arrival at failure. Then further  par.46 and fig.3 show graph of health for asset examples of different degradation under environmental conditions such as e.g., dissolved gas concentrations, core temperature, ambient temperature, vibration measurements, wall thickness measurements, etc. Fig. 7 is a dashboard interface that shows maintenance plan developed by the AI by the models and profiles generated through monitored performance and historical data along with environmental factors to determine what preventative measures a user should take to avoid service interruptions).
As for claim 4, Zyglowicz teaches. The method according to claim 1 wherein the part is a circuit breaker composed of a Trip sub-assembly,  a Mechanism sub-assembly, and of an Auxiliaries sub-assembly (par. 43 industrial asset consists of a circuit break and known mechanical parts of said circuit breaker as one of ordinary skilled in the art would recognize that a circuit break is known to be made up of a trip, an arbitrary mechanism and any arbitrary auxiliary part). As for claim 5, Zyglowicz teaches. The method according to claim 1 of a wherein the part is a chemical product (par.24 industrial asset is used herein to describe a piece of equipment, element thereof, and/or a group of equipment logically and/or 
physically assembled together to form a production unit; hence a chemical product would be able to be monitored as the claim does not elaborate any further to what a chemical product could be). As for claim 6, Zyglowicz teaches. The method according to claim 1 wherein the part is a biological product (par.24 industrial asset is used herein to describe a piece of equipment, element thereof, and/or a group of equipment logically and/or 
physically assembled together to form a production unit; hence a biological product would be able to be monitored as the claim does not elaborate any further to what a biological product could be). As for claim 7, Zyglowicz teaches. The method according to claim 1 wherein the part is a food product (par.24 industrial asset is used herein to describe a piece of equipment, element thereof, and/or a group of equipment logically and/or 
physically assembled together to form a production unit; hence a food product would be able to be monitored as the claim does not elaborate any further to what a food product could be). As for claim 8, Zyglowicz teaches. A non-transitory computer readable medium storing a computer program stored on a recording medium, comprising instructions for carrying out the steps of the method according to claim 1, when it is executed by a computer (fig.12, item 1230 computing device). 


As for claim 9, Zyglowicz teaches. A device for evaluating a target lifetime under  environmental conditions and conditions of use of a product on based on the kinetics of each degradation mode of each sub-assembly of the product, comprising: 

a first unit configured to catalogue various possible failure modes of the product (par. 29 identifying subsets of industrial assets), 

a second unit configured to list the possible degradation modes for each sub-assembly of the product under the conditions of use that are liable to contribute to each catalogued failure mode of each sub-assembly said product (par.29-30 training a model to refer to the performance of a part based upon analysis of said part wherein the model is there referred to a health profile, utilizing one or more health profiles and/or one or more models to forecast one or more parts in an industrial setting to develop a maintenance schedule for parts within industrial setting), 

a third calculation unit configured to quantify possible effects of each degradation mode determined on the failure modes of each sub-assembly the product (par. 32 determining class of industrial assets is divided into one or more subsets/kinetics of degradation of each part of the product, such as voltage class, operating environment, manufacturer, output production, loading capacity, age, etc.), 

calculate a rate of occurrence of each catalogued failure mode, for each of the degradation modes determined, estimate a value of a failure rate for each of the failure modes of the product under actual environmental conditions and conditions of use on the basis of measurements (par.31-32 the models used by the AI include criteria used to sub-divide the class of industrial assets based upon difference between forecasts within health profiles and actual historical events of the assets), 

and deduce a value of the rate of contribution of each degradation mode to each failure mode of sub-assembly the product as a function of the rate of occurrence measured for each of the degradation modes based on the kinetics of each degradation mode (par. 34-35 estimating/forecasting the products expectancy, such as before maintenance is required updated based upon historical events that happen to the assets and the models and profiles are then updated to be used in further assessments of other assets in the divisions),

 a fourth calculation unit configured to determine a degradation rate as a function of a kinetic degradation law, for each degradation mode of each sub-assembly based on the kinetics of each degradation mode (par.36 the updated model is then used to described the expected health of a product before product failure).

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

A1.	Applicant provides the following argument: “That there is no teaching in Zyglowiez of (1) determining, for each degradation mode, a rate of contribution to each failure mode of the product based on the determined degradation Kinetics in the failure rate associated with the catalogued failure modes of the product, and (2) determining a  rate of degradation of each sub-assembly based on the determined degradation kinetics of each degradation mode of each sub-assembly in the failure rate associated with the catalogued failure modes of the product.
R1.	Examiner does not agree, Zyglowiez teaches of determining, for each degradation mode, a rate of contribution to each failure mode of the product based on the determined degradation Kinetics in the failure rate associated with the catalogued failure modes of the product in paragraph 29-30 describes process of training a model to refer to the performance of a part based upon analysis of said part wherein the model is there referred to a health profile (wherein health profile consists of contextual data about the device), utilizing one or more health profiles and/or one or more models to forecast one or more parts in an industrial setting to develop a maintenance schedule for parts within industrial setting (further paragraphs go into more depth of how forecasting is achieved and the what information is contained within the health profile and how it is determined, none of which is described in the current claim language nor the specification, as the claim language is conclusionary limitations making suggestive facts since the specification does not enable the use of these limitation by one of ordinary skill in the art without undo experimentation.
Zyglowiez further teaches determining a  rate of degradation of each sub-assembly based on the determined degradation kinetics of each degradation mode of each sub-assembly in the failure rate associated with the catalogued failure modes of the product in paragraph 32 the class of industrial assets is determined which is then divided into one or more subsets/kinetics of degradation of each part of the product, examples include a voltage class, operating environment, manufacturer, output production, loading capacity, age, etc. These sub-assembly parts of the device are used to pin point the failure of a device to provide a more accurate forecast of said device arrival at failure. Again, the current claim language does not detail what a sub-assembly is per se nor does the specification aid in this definition for lack of enablement issues. 


A2.	Applicant argues that the 112(a) first paragraph rejection is improper.
E2.	Examiner does not agree because there is not supportive level of predictability in the art on how to arrive at each function claimed. The specification lacks enablement for this reason alone in addition to “The amount of direction provided by the inventor”; “The existence of working examples;” and “The quantity of experimentation needed to make or use the invention based on the content of the disclosure.” Applicants remarks are only conclusionary and non-suppurative from the specification. Examiner asks to be shown the enabling passages from the Specification for the claim language. Simply repeating the claim language in the specification does not satisfy 112(a) requirements.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).



Examiner notes: that the applicant’s arguments are based upon reciting the claim language and stating that these limitations are not taught by the prior art.

   See also Ex parte Belinne, No. 2009-004693, 2009 WL 2477843 (BPAI 2009) (informative) (“We find that the Examiner has made extensive specific fact finding . . . with respect to each of the argued claims. Appellants’ argument . . . repeatedly restates elements of the claim language and simply argues that the elements are missing from the reference. However, Appellants do not present any arguments to explain why the Examiner’s explicit fact finding is in error.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        April 8, 2022